 1   Diane Aqui, SBN 217087
     daqui@smithdollar.com
 2   Justin D. Hein, SBN 249275
     jhein@smithdollar.com
 3   SMITH DOLLAR PC
     Attorneys at Law
 4   418 B Street, Fourth Floor
     Santa Rosa, California 95401
 5   Telephone: (707) 522-1100
     Facsimile: (707) 522-1101
 6
     Attorneys for Plaintiff
 7   ANNE G. SADLER
 8
               UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 9

10
     ANNE G. SADLER, an individual,                        CASE NO.: 4:18-CV-01350-HSG
11
              Plaintiff,                                   ORDER ON STIPULATION
12   v.                                                    FOR THE COURT TO DISMISS
                                                           PLAINTIFF’S COMPLAINT WITH
13   HEARTLAND HOSPICE MEMORIAL FUND,                      PREJUDICE
     INC., an Ohio corporation, HCR
14   MANORCARE MEDICAL SERVICES OF                         Judge:   Honorable Haywood S. Gilliam, Jr.
     FLORIDA, LLC, a Florida limited liability
15   company, HCR III HEALTHCARE, LLC, a                   Complaint Filed: January 23, 2018
     Delaware limited liability company, HCR               Trial Date:      July 22, 2019
16   HEALTHCARE, LLC, a limited liability
     company, HEARTLAND EMPLOYMENT
17   SERVICES, LLC, an Ohio limited liability
     company, and DOES 1-100, inclusive
18
              Defendants.
19

20            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Court will grant the
21   Parties’ Stipulation:
22            1. Plaintiff’s Complaint filed in this action shall be and here by is dismissed with prejudice
23   as to all parties and all claims for relief.
24            IT IS SO ORDERED.
25   Dated: November 8, 2018                               _______________________________
26                                                              Honorable Haywood S. Gilliam, Jr.
27

28

      Document in ProLaw                               -1-
                                                     ORDER
